DETAILED ACTION
Drawings
1.	The drawings were received on 1/13/22.  These drawings are not acceptable.
2.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: (R).  The Examiner suggests adding the reference character to the disclosure.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
3.	Claim 7 is objected to because of the following informalities:  The applicant recites “,,” (Line 17), which should be changed to --,--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1-5, 7-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 recites “a system operation determination unit configured to detect the offset of the motor position sensor through the command voltage vector generation unit and the offset detection unit when it is determined based on a state of the electric booster braking system being indicative of the electric booster braking system having been newly installed or reinstalled in a vehicle, that correction of the offset of the motor position sensor is necessary, and to apply the offset stored in the storage unit to the motor position sensor when it is determined based on a state of the electric booster braking system not being indicative of the electric booster braking system having been newly installed or reinstalled in the vehicle, that the correction of the offset of the motor position sensor is not necessary”.
Claim 7 recites “determining, by a system operation determination unit, based on a state of the electric booster braking system being indicative of the electric booster braking system having been newly installed or reinstalled in a vehicle,, whether 
Support for the new limitation of detecting “the electric booster braking system having been newly installed or reinstalled in a vehicle” appears to derive from paragraph [0031] of the applicant’s specification.  However, the most applicable part of this paragraph only recites: “For example, when the motor MT is newly installed or re-installed in the electric booster braking system, the system operation determination unit 100 may determine that the correction of the offset of the motor position sensor SENSOR_ ROTOR is necessary”.  The specification appears to be directed towards calibration and does not support detecting whether or not the motor has been newly installed or re-installed as claimed.
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

8.	Claims 1-5, 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ajima et al (US 2007/0132423) in view of Feigel et al (US 2016/0009263) and further in view of McMullen et al (US 2019/0207493).
As per claim 1, Ajima et al discloses an apparatus for detecting an offset (Abstract) of a motor position sensor (Abstract), the apparatus comprising: 
a command voltage vector generation unit ([0089]) configured to, in a state in which a motor (300) has been coupled to an electric system (Fig. 2) that operates a piston (360) that moves back and forth according to rotation of the motor, generate a command voltage vector ([0089]) having a predefined command phase ([0093]) and command voltage ([0093]) and apply the command voltage vector to the motor such that the piston moves in a direction determined based on a current position of the piston ([0096]); 
an offset detection unit ([0012]) configured to detect the offset of the motor position sensor based on a phase difference between a command phase of the command voltage vector and a measured phase of the command voltage ([0095]), wherein the measured phase of the command voltage is obtained by measuring, by the position sensor, a phase formed by a rotor ([0027]) of the motor that are aligned as the command voltage vector is applied from the command voltage vector generation unit to the motor ([0095]),
a storage unit ([0106]) configured to store the offset of the motor position sensor detected by the offset detection unit (F9); and

Feigel et al discloses a brake actuation unit wherein a state in which a motor (35) has been coupled to an electric booster braking system (Abstract) that operates to form braking hydraulic pressure through a piston (51) that moves back and forth according to rotation of the motor, and apply the command voltage vector to the motor such that the piston moves in a direction determined based on a current position of the piston (51; Abstract).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motor of Ajima et al by using it in a hydraulic actuator of a brake system as taught by Feigel et al in order to provide improved hydraulic pressure control.  Ajima et al and Feigel et al do not disclose a phase formed by rotors of the motor that are aligned.
McMullen et al discloses multiple electric stators comprising a phase formed by rotors (102a, 102b; [0048]) of the motor that are aligned.  Therefore it would have been 
As per claim 2, Ajima et al, Feigel et al and McMullen et al disclose the apparatus according to claim 1.  Ajima et al further discloses wherein the command voltage vector generation unit is configured to generate first to                         
                            
                                
                                    N
                                
                                
                                    t
                                    h
                                
                            
                        
                     command voltage vectors ([0093], [0096]) having first to                         
                            
                                
                                    N
                                
                                
                                    t
                                    h
                                
                            
                        
                     command phases ([0096]), respectively, and sequentially apply the first to                         
                            
                                
                                    N
                                
                                
                                    t
                                    h
                                
                            
                        
                     command voltage vectors to the motor (N is a natural number greater than or equal to 2) ([0096]), and the offset detection unit is configured to detect the offset of the motor position sensor based on respective first to                         
                            
                                
                                    N
                                
                                
                                    t
                                    h
                                
                            
                        
                     phase differences between the first to                         
                            
                                
                                    N
                                
                                
                                    t
                                    h
                                
                            
                        
                     command phases and measured first to                         
                            
                                
                                    N
                                
                                
                                    t
                                    h
                                
                            
                        
                     phases obtained by measuring, by the motor position sensor, respective phases formed by the rotor of the motor that are aligned as the first to                         
                            
                                
                                    N
                                
                                
                                    t
                                    h
                                
                            
                        
                     command voltage vectors are applied to the motor ([0095]).  McMullen et al discloses respective phases formed by the rotors of the motor that are aligned (102a, 102b; [0048]).
As per claim 3, Ajima et al, Feigel et al and McMullen et al disclose the apparatus according to claim 2.  Ajima et al further discloses wherein the command voltage vector generation unit is configured to generate first to                         
                            
                                
                                    N
                                
                                
                                    t
                                    h
                                
                            
                        
                     command voltage vectors (V0-V7; [0093]) each having a first command voltage ([0093]) for allowing the piston to move forward according to forward rotation of the motor, and sequentially apply the first to                         
                            
                                
                                    N
                                
                                
                                    t
                                    h
                                
                            
                        
                     command voltage vectors to the motor ([0093]). 
As per claim 4, Ajima et al, Feigel et al and McMullen et al disclose the apparatus according to claim 3.  Ajima et al further discloses wherein, in a process of generating                         
                            
                                
                                    N
                                
                                
                                    t
                                    h
                                
                            
                        
                     command voltage vectors each having the first command voltage and sequentially applying the first to                         
                            
                                
                                    N
                                
                                
                                    t
                                    h
                                
                            
                        
                     command voltage vectors to the motor, when a difference between an                         
                            
                                
                                    M
                                
                                
                                    t
                                    h
                                
                            
                        
                     phase difference and an                         
                            
                                
                                    M
                                    +
                                    1
                                
                                
                                    t
                                    h
                                
                            
                        
                     phase difference exceeds a preset threshold (M is a natural number smaller than N), the command voltage vector generation unit generates first to                         
                            
                                
                                    N
                                
                                
                                    t
                                    h
                                
                            
                        
                     command voltage vectors each having a second command voltage different than the first command voltage for allowing the piston to move backward according to backward rotation of the motor, and sequentially applies the first to                         
                            
                                
                                    N
                                
                                
                                    t
                                    h
                                
                            
                        
                     command voltage vectors to the motor (Out of phase voltages are different, [0096]; Fig. 5). 
As per claim 5, Ajima et al, Feigel et al and McMullen et al disclose the apparatus according to claim 2.  Ajima et al further discloses wherein the offset detection unit is configured to detect an average of the first to                         
                            
                                
                                    N
                                
                                
                                    t
                                    h
                                
                            
                        
                     phase differences as the offset of the motor position sensor ([0106]). 
As per claim 7, Ajima et al discloses a method to detect an offset (Abstract) of a motor position sensor (Abstract), the method comprising: 
generating, by a command voltage vector generation unit ([0089]), in a state in which a motor (300) has been coupled to an electric system (Fig. 2) that operates a piston (360) that moves back and forth according to rotation of the motor, a command voltage vector ([0089]) having a predefined command phase ([0093]) and command voltage ([0093]) and applying the command voltage vector to the motor such that the piston moves in a direction determined based on a current position of the piston ([0096]); 

determining, by a system operation determination unit (Fig. 9), based on a state of the electric booster braking system being indicative of the electric booster braking system having been newly installed or reinstalled in a vehicle,, whether correction of the offset of the motor position sensor is necessary (F3, FS2); and
storing, by the system operation determination unit, the offset of the motor position sensor detected by the offset detection unit in a storage unit ([0106]), 
wherein the applying and the detecting are performed when it is determined that the correction of the offset of the motor position sensor is necessary (F9), and further comprise:
applying, by the system operation determination unit, the offset stored in the storage unit to the motor position sensor when it is determined based on a state of the electric booster braking system having been newly installed or reinstalled in the vehicle, that the correction of the offset of the motor position sensor is not necessary (F1).  Ajima et al does not disclose a hydraulic brake system or multiple motor rotors.
Feigel et al discloses a brake actuation unit wherein a state in which a motor (35) has been coupled to an electric booster braking system (Abstract) that operates to form 
McMullen et al discloses multiple electric stators comprising a phase formed by rotors (102a, 102b; [0048]) of the motor that are aligned.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motor of Ajima et al by using a plurality of aligned rotors as taught by McMullen et al in order to alleviate speed restrictions (McMullen et al: [0036]).
As per claim 8, Ajima et al, Feigel et al and McMullen et al disclose the method according to claim 7.  Ajima et al further discloses wherein, in the applying, the command voltage vector generation unit generates first to                         
                            
                                
                                    N
                                
                                
                                    t
                                    h
                                
                            
                        
                     command voltage vectors ([0093]) having first to                         
                            
                                
                                    N
                                
                                
                                    t
                                    h
                                
                            
                        
                     command phases ([0096]), respectively, and sequentially applies the first to                         
                            
                                
                                    N
                                
                                
                                    t
                                    h
                                
                            
                        
                     command voltage vectors to the motor (N is a natural number greater than or equal to 2) ([0096]), and in the detecting, the offset detection unit detects the offset of the motor position sensor based on respective first to                         
                            
                                
                                    N
                                
                                
                                    t
                                    h
                                
                            
                        
                     phase differences between the first to                         
                            
                                
                                    N
                                
                                
                                    t
                                    h
                                
                            
                        
                     command phases and measured first to                         
                            
                                
                                    N
                                
                                
                                    t
                                    h
                                
                            
                        
                     phases obtained by measuring, by the motor position sensor, respective phases formed by the rotor of the motor that are aligned as the first to                         
                            
                                
                                    N
                                
                                
                                    t
                                    h
                                
                            
                        
                     command voltage 
As per claim 9, Ajima et al, Feigel et al and McMullen et al disclose the method according to claim 8.  Ajima et al further discloses wherein, in the applying, the command voltage vector generation unit generates first to                         
                            
                                
                                    N
                                
                                
                                    t
                                    h
                                
                            
                        
                     command voltage vectors (V0-V7; [0093]) each having a first command voltage ([0093]) for allowing the piston to move forward according to forward rotation of the motor, and sequentially applies the first to                         
                            
                                
                                    N
                                
                                
                                    t
                                    h
                                
                            
                        
                     command voltage vectors to the motor ([0093]). 
As per claim 10, Ajima et al, Feigel et al and McMullen et al disclose the method according to claim 9.  Ajima et al further discloses wherein, in the applying, in a process of generating the first to                         
                            
                                
                                    N
                                
                                
                                    t
                                    h
                                
                            
                        
                     command voltage vectors each having the first command voltage and sequentially applying the first to                         
                            
                                
                                    N
                                
                                
                                    t
                                    h
                                
                            
                        
                     command voltage vectors to the motor, when a difference between an                         
                            
                                
                                    M
                                
                                
                                    t
                                    h
                                
                            
                        
                     phase difference and an                         
                            
                                
                                    M
                                    +
                                    1
                                
                                
                                    t
                                    h
                                
                            
                        
                     phase difference exceeds a preset threshold (M is a natural number smaller than N), the command voltage vector generation unit generates first to                         
                            
                                
                                    N
                                
                                
                                    t
                                    h
                                
                            
                        
                     command voltage vectors each having a second command voltage different than the first command voltage for allowing the piston to move backward according to backward rotation of the motor, and sequentially applies the first to                         
                            
                                
                                    N
                                
                                
                                    t
                                    h
                                
                            
                        
                     command voltage vectors to the motor (Out of phase voltages are different, [0096]; Fig. 5). 
As per claim 11, Ajima et al, Feigel et al and McMullen et al disclose the method according to claim 8.  Ajima et al further discloses wherein, in the detecting, the offset detection unit detects an average of the first to                         
                            
                                
                                    N
                                
                                
                                    t
                                    h
                                
                            
                        
                     phase differences as the offset of the motor position sensor ([0106]). 
Response to Arguments
9.	Applicant's arguments filed 1/13/2022 have been fully considered but they are not persuasive.
Regarding the prior art rejection of claims 1 and 7, the applicant argues that:
“Support for the added features to claim 1 may be found in original claim 6 and in para. 0032 of the specification. Fig. 9 of Ajima, which is cited against the features of claim 6 that have been added (along with other features) to claim 1, shows a step of correcting an offset that is performed only when an offset error is determined to exist based on the Y ("Yes") line connecting step FS2 to step F6. The determining that an offset error exists in order to then correct an offset is clearly not the same as correcting an offset when a state of an electric booster braking system indicates that it has been newly installed or reinstalled in a vehicle, as now explicitly recited in claim 1 (the features of claim 6 with added features), to clearly distinguish over the cited art” (Page 11).

The new limitations requiring detection of the installation status are not enabled by the original disclosure.  The claims have been interpreted as requiring any condition where a calibration is required.
Regarding the prior art rejection of claims 4 and 10, the applicant argues that:
“Para. 0096 of Ajima, which is applied against claim 4, merely describes that a plurality of voltage vectors are applied to rotate the rotor forward and backward, and the electrical angle position (phase) of the rotor is obtained to enable phase correction to be performed. This says nothing about generating first to Nth command voltage vectors having a second command voltage to allow the piston to move backward when a difference between an Nth phase difference and an N+1 th phase difference exceeds a preset threshold, as explicitly recited in claim 4. But in the interest of expediting prosecution, claim 4 has been amended to make it clear that the second command voltage is different than the first command voltage” (Page 12).

The different voltages described in the disclosure differ based on direction, not the absolute value of the voltage magnitude (Applicant’s specification: [0050]).  Ajima et al discloses voltages having different phases, including the opposite direction ([0096]; Fig. 5, 8), the same as the invention.
Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



/STEPHEN M BOWES/Examiner, Art Unit 3657